DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.
 Response to Arguments
Applicant’s amendments, filed July 29, 2022, with respect to the rejection of the claim 4 under 35 U.S.C. 112(d) and 35 U.S.C. 102 have been fully considered and are persuasive. Specifically, claim 4 has been cancelled. The rejections of the claim has been withdrawn. 
Applicant’s arguments and amendments, see remarks pages 8-10, filed July 29, 2022, with respect to the rejection(s) of claim(s) 1, 3, 6-8, 10-18 and 20 under 35 U.S.C. 102(a))1)/102(a)(2) have been fully considered and are persuasive. It is noted that claim 10 has been canceled and subject matter from claims 9-10 have been incorporated into independent claims 1 and 17-18. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Funk et al. in U.S. Patent Publication 2013/0332064 (see IDS filed 1 Dec 2020).
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive. 
	Applicant argues:
	Khorashadi, Mycek, and Funk, alone or in combination, do not disclose or suggest all the limitations of amended independent claim 1. For example, the cited references do not disclose, describe, or suggest "determining, by the one or more computing devices, an estimated mode of travel based on the sensor data" and "determining, by the one or more computing devices, a set of permissible areas that can potentially include user device, wherein the set of permissible areas is determined based at least in part on the one or more physical boundaries and at least in part on the mode of travel" as recited by amended independent claim 1… 
	Thus, Funk does not describe, suggest, or disclose "determining, by the one or more computing devices, an estimated mode of travel based on the sensor data" and "determining, by the one or more computing devices, a set of permissible areas that can potentially include the user device, wherein the set of permissible areas is determined based at least in part on the one or more physical boundaries and at least in part on the mode of travel" as recited by amended independent claim 1. 
	
	The Examiner respectfully disagrees.
	The Examiner asserts that Funk et al. teaches "determining, by the one or more computing devices, an estimated mode of travel based on the sensor data" as set forth in the rejection below. Specifically, Funk et al. teaches a mapping application that uses sensor data such as speed, acceleration, information related to the subject’s motion, etc. ([0003]-[0005]), the transitions in speed, for example, to indicate a mode of travel ([0023] e.g. walking, driving) and the mapping application adjusts processing accordingly, using the location transitions to identify landmarks ([0023]-[0025] updating location information). That is, Funk et al. teaches or suggests determining a mode of travel (e.g. walking, driving) based upon speed sensor data and updating the location information (e.g. permissible areas) based upon the mode of travel.
	The Examiner maintains that Khorashadi et al. teaches determining a set of permissible areas that can potentially include the user device, wherein the set of permissible areas is determined based at least in part on the one or more physical boundaries and at least in part on sensor data (as set forth in the 4/26/2022 Office Action and below). The sensor data of Khorashadi et al. includes known or estimated speed data ([0069], [0087]). This is consistent with Applicant’s specification e.g. “the user device obtains sensor data (e.g., from an accelerometer, gyroscope, magnetometer, etc. capable of measuring speed or velocity as well as orientation or rotation)” ([0042]). Further, Khorashadi et al. disclosed transitions in object location e.g. indoor to outdoor and determining if the object is inside of or outside of a defined region ([0092], [0098]-[0100]).
	The combined teachings of the references would have suggested to those of ordinary skill in the art to have substituted the sensor data (e.g. speed information) teachings of Funk et al. in Khorashadi et al. as both establish that speed information is used in the estimating of a location of a user device. Further still, the combined teachings of the references would have suggested to those of ordinary skill in the art to have utilized the mode of travel data teachings of Funk et al. in adjusting the revised location of the user device of Khorashadi et al. to determine permissible areas with a reasonable expectation that it would result in improving the accuracy of estimating the location of a mobile device. 
	One of ordinary skill would recognize that a speed indicative of driving would not have the same permissible areas consistent with a speed indicative of walking, therefore it would have been obvious to incorporate a mode of travel indicated by speed into the determining of the permissible areas with a reasonable expectation that it would improve accuracy in determining the location. Such a modification would have been well with the ordinary skill of the art at the time the invention was made.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the mode of travel teachings of Funk et al. in the techniques for determining a mobile device location in Khorashadi et al. to improve Khorashadi et al. with adjusting the revised locations and determining permissible areas for the user device with a reasonable expectation that it would result in improving the accuracy of estimating the position of a mobile device.
The Examiner maintains that the prior art teaches or suggests the claims as presented. 
	Although Applicant has not presented specific arguments for the dependent claims, the Examiner maintains that the prior art teaches or suggest the claims as presented.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “determining, by the one or more computing devices, a set of permissible areas that can potentially include the user device, wherein the set of permissible areas is determined based at least in part on the one or more physical boundaries and at least in part on the sensor data mode of travel” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-8 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Independent claims 1 and 17-18 have been amended to recite “determining…an estimated mode of travel”, however, support for “an estimated mode of travel” (emphasis added) is not found in the specification. At best, the specification recites “Based on the sensor data, the user device can determine a mode of travel” (see e.g. [0043]) and only mentions finding an estimate in relation to “location of the user device” (see e.g. [0020]-[0022]) . The specification provides no evidence that “mode of travel” is the same as or is the same scope as “estimated mode of travel”. One of ordinary skill in the art would recognize that an “estimate” of a value or number to approximate the value but is not necessarily the value itself. Thus, a value and the estimate of a value differs in scope.
	Additionally, the claims have been amended to recite “determining, by the one or more computing devices, a set of permissible areas that can potentially include the user device, wherein the set of permissible areas is determined based at least in part on the one or more physical boundaries and at least in part on the mode of travel” (emphasis added). However, determining a set of permissible area based at least in part on the mode of travel, alone or in combination with other data, is not found in the specification.  At best, the specification discloses determining a set of permissible area based at least in part one or  more physical boundaries ([0042]-[0043]) and at least in part on the sensor data (see e.g. [0008], [0043], Figs. 5, 8). The disclosure does not recite use of the mode of travel to determine the permissible areas.
	Consequently, the claim limitations contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
	Claims 3, 5-8, 11-16 and 19-20 fail to remedy the deficiencies of the claims from which they depend.                                                                                                                                                                                      
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6-8 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khorashadi et al. in U.S. Patent Publication 2014/0236476 (see IDS filed 9 Apr 2019) in view of Funk et al. in U.S. Patent Publication 2013/0332064 (see IDS filed 1 Dec 2020). 
	Regarding claim 1, Khorashadi et al. teaches:
	obtaining, by one or more computing devices (see “system of components”, [0015], Fig. 1; [0027]-[0028]), an initial estimate of a location of a user device (see “mobile device”, [0016], Fig. 2; see “determining a location of a mobile device…mobile device position is estimated from the AP location information”, [0025]-[0026]; [0031]); 
	obtaining, by the one or more computing devices (see “system of components”, [0015], Fig. 1; [0027]-[0028]), maps information corresponding to a geographic area at least partially surrounding the initial estimate of the location of the user device (see “a defined region…The defined region 120 may be any region having a defined boundary…the boundary may be a boundary define with reference to a map…”, [0027]-[0029]; [0044]; Fig. 1), the maps information including one or more physical boundaries located at least in part within the geographic area at least partially surrounding the initial estimate of the location of the user device (see “a defined region…The defined region 120 may be any region having a defined boundary…the boundary may be physical, for example, a wall or fence…the boundary may be a boundary define with reference to a map…”, [0027]-[0029]; [0044]; Fig. 1); 
	obtaining, by the one or more computing devices (see “system of components”, [0015], Fig. 1; [0027]-[0028]), sensor data from one or more sensors provided within the user device (see “One or more signals from APs are received by a mobile device. The signals include information identifying the APs. AP location information…”, [0025]-[0029]; see “position estimation module 255”, [0037]-[0039]; [0069], [0071], [0074], [0087]); 
	determining, by the one or more computing devices (see “system of components”, [0015], Fig. 1; [0027]-[0028]), a set of permissible areas that can potentially include the user device (see “The defined region 120 may be any region having a defined boundary…”, [0029], Fig. 1; [0044]-[0046]), wherein the set of permissible areas is determined based at least in part on the one or more physical boundaries (see “The solution constraint may depend on the location and/or navigation application operating in the mobile device 105. For example, in the case of an indoor navigation application…the position point solution may be constrained to interior classified position points…in the case of an interior-exterior navigation application, such as an application used to route a user from inside a shopping mall to a location in a parking lot, the solution may be constrained to a certain combination of interior and exterior position points…The constraint…may exclude position points that may be accessible to AP signals but may be impossible or highly unlikely…By constraining the position point solution to exclude position points determined to be inaccessible, unlikely, or otherwise undesirable, accuracy can be improved…The APs 110 can be located inside the defined region 120, for example at various positions within a building, stadium, or amusement park. APs 110 may also be located in areas outside of the defined region 120, but affiliated with the defined region 120, for example, in a parking lot or garden…”, [0061]-[0064]; [0070]-[0078]) and at least in part on the sensor data (see “The position estimation module 255 may estimate an initial mobile device position or location…the initial mobile device position may be estimated based on a prior estimated or determined mobile device position and a known or estimated speed and direction of movement of the mobile device 105…Examples of parameters are…the speed of mobile device motion…the speed of mobile device motion…”, [0069]-[0070]; see “…the mobile device position may be estimated based on a prior estimated or determined mobile device position and a known or estimated speed and direction of movement of the mobile device…”, [0087]); 
	determining, by the one or more computing devices (see “system of components”, [0015], Fig. 1; [0027]-[0028]), if any one or more portions of the initial estimate of the location of the user device conflict with the set of permissible areas that can potentially include the user device (see “The constraint on the position point solution may exclude position points that may be accessible to AP signals but may be impossible or highly unlikely position point solutions. For example, a mobile device location based on signal analysis without a classification constraint may locate a mobile device in a marsh, swamp, lake or other inaccessible region adjacent to a defined region 120. By constraining the position point solution to exclude position points determined to be inaccessible, unlikely, or otherwise undesirable, accuracy can be improved…”, [0063]); and 
	revising, by the one or more computing devices (see “system of components”, [0015], Fig. 1; [0027]-[0028]), the initial estimate to provide a revised estimate for the location of the user device based at least in part on the set of permissible areas (see [0061]-[0065], [0077; [0090]-[0091]; [0107]-[[0108]), by removing the one or more portions of the initial estimate that conflict with the set of permissible areas (see “The constraint on the position point solution may exclude position points that may be accessible to AP signals but may be impossible or highly unlikely position point solutions. For example, a mobile device location based on signal analysis without a classification constraint may locate a mobile device in a marsh, swamp, lake or other inaccessible region adjacent to a defined region 120. By constraining the position point solution to exclude position points determined to be inaccessible, unlikely, or otherwise undesirable, accuracy can be improved”, [0063]),  the revised estimate corresponding to positional coordinates of the user device (see “The solution constraint may depend on the location and/or navigation application operating in the mobile device 105. For example, in the case of an indoor navigation application…the position point solution may be constrained to interior classified position points…in the case of an interior-exterior navigation application, such as an application used to route a user from inside a shopping mall to a location in a parking lot, the solution may be constrained to a certain combination of interior and exterior position points…By constraining the position point solution to exclude position points determined to be inaccessible, unlikely, or otherwise undesirable, accuracy can be improved…The APs 110 can be located inside the defined region 120, for example at various positions within a building, stadium, or amusement park. APs 110 may also be located in areas outside of the defined region 120, but affiliated with the defined region 120, for example, in a parking lot or garden…”, [0061]-[0064]; [0090]-[0091]).
	Khorashadi et al. differs from the claimed invention in that it is silent regarding an estimated mode of travel of the user device based on the sensor data or determining a set of permissible areas based at least in part on the mode of travel.
	Funk et al. is related to “localizing a trackee at a location and mapping the location using sensor information” ([0001]) and teaches “localization and mapping is to compute the most probable location of a trackee using prior sensor and control values…Allothetic information may also be used to derive subject motion from measurements of the environment by converting information expressed in the space related to the idiothetic data…In order to build reliable maps and to navigate for long periods of time, the user track and map information may be combined…Typically, however, navigation and mapping systems may have access to pre-existing map data, which can include, for example, satellite or other aerial imagery, Geographic Information Systems ("GIS") shape files (including building outlines, roads), elevation maps…” ([0003]-[0007] elevation data) wherein “the mapping application may use sensor information from various sensors to identify transitions such as location transitions that indicate a trackee has moved from one location having certain characteristics to another location having different characteristics (such as inside a structure to outside a structure and vice versa) and speed transitions that indicate a trackee has moved from a slower speed such as walking to a faster speed such as being transported in a vehicle (and vice versa)...the mapping application may use different processing operations depending on whether the trackee is walking or riding in a vehicle…” ([0023] an estimated mode of travel of the user device based at least in part on the sensor data). Funk et al. teaches “The system may be adapted to locate, track, and/or monitor the status of personnel and/or assets in various indoor and outdoor locations or environments, in any number of various scenarios or applications, without limitation” ([0029]). 
	Thus, Khorashadi et al. teaches determining permissible areas based at least in part on physical boundaries and sensor data (e.g. known or estimated speed) and Funk et al. teaches determining an estimated mode of travel (e.g. walking, riding) based upon the sensor data (e.g. speed).  One of ordinary skill would recognize that a speed indicative of driving would not have the same permissible areas consistent with a speed indicative of driving, therefore it would have been obvious to incorporate a mode of travel indicated by speed into the determining of the permissible areas with a reasonable expectation that it would improve accuracy in determining the location.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the mode of travel teachings of Funk et al. in the techniques for determining a mobile device location in Khorashadi et al. to improve Khorashadi et al. with adjusting the revised location of the user device to include a mode of travel of the user device with a reasonable expectation that it would result in improving the accuracy of estimating the position of a mobile device.
	Regarding claim 3, Khorashadi et al. and Funk et al. teach the limitations as indicated above. Further, Khorashadi et al. teaches wherein the sensor data comprises information indicative of the location of the user device (see “position estimation module 255”, [0037]-[0039]; [0069], [0071], [0074], [0087]).
	Regarding claim 6, Khorashadi et al. and Funk et al. teach the limitations as indicated above. Further, Khorashadi et al. teaches obtaining, by the one or more computing devices (see “system of components”, [0015], Fig. 1; [0027]-[0028]), the initial estimate from one or more location sensors provided within the user device ([0061]-[0064]; [0090]-[0091]), wherein the initial estimate comprises one or more approximate locations associated with the user device at a given time (see “estimate an initial mobile device position or location...this initial mobile device position may be estimated as a centroid of the downloaded AP locations…estimated as a weighted centroid…the weighting factor may be the received signal strength indicator (RSSI), the round trip time (RTT), angle of arrival, variance or standard deviation of RSSI, and variance or standard deviation of RTT…the initial mobile device position may be estimated based on a prior estimated or determined mobile device position…”, [0069]).
	Regarding claim 7, Khorashadi et al. and Funk et al. teach the limitations as indicated above. Further, Khorashadi et al. teaches wherein the revised estimate comprises data indicative of whether the user device is inside a building or outside a building, based at least in part on the sensor data (see “the defined region 120, by way of example, but may be located inside, outside, or on the perimeter of the defined region 120… such defined regions can include, but are not limited to, schools, office buildings, stores, stadiums, arenas, convention centers, malls, a collection of buildings…”, [0028]-[0029]).
	Regarding claim 8, Khorashadi et al. and Funk et al. teach the limitations as indicated above. Further, Khorashadi et al. teaches wherein the one or more physical boundaries includes one or more exterior building walls (see “the exterior walls of the building can be the boundary”, [0029]; [0053]), interior building walls (see “indoor features, such as…walls…”, [0003]), fences (see “a wall or fence”, [0029]).
	Regarding claim 11, Khorashadi et al. and Funk et al. teach the limitations as indicated above. Further, Khorashadi et al. teaches wherein the initial estimate is based at least in part on a revised estimate for a previous location of the user device (see “…the initial mobile device position may be estimated based on a prior estimated or determined mobile device position…”, [0069]).
	Regarding claim 12, Khorashadi et al. and Funk et al. teach the limitations as indicated above. Further, Khorashadi et al. teaches wherein the initial estimate comprises at least one of GPS data (see “GPS signals”, [0030]), WiFi reception data (see “ WiFi base stations”, [0031]), and cellular reception data (see “associated with one or more cellular networks or the like”, [0033]).
	Regarding claim 13, Khorashadi et al. and Funk et al. teach the limitations as indicated above. Further, Khorashadi et al. teaches transmitting, by the one or more computing devices (see “system of components”, [0015], Fig. 1; [0027]-[0028]), the initial estimate to a maps server (see “a digital electronic map may be stored at a server”, [0003]); and 
	receiving, by the one or more computing devices (see “system of components”, [0015], Fig. 1; [0027]-[0028]), from the maps server (see “a digital electronic map may be stored at a server”, [0003]), the maps information corresponding to the geographic area at least partially surrounding the initial estimate of the location of the user device (see “…a map may show…outdoor features such as courtyards, parking lots, yards, gardens, fencing, water features or any other outdoor structures or boundaries…The digital map may be available in a graphic form…The determined mobile device position can be combined with the mapping information…”, [0003]-[0004]; see “…the boundary may be a legal property line, or the boundary may be an arbitrary boundary defined with reference to a map or other representation of the region…”, [0029]) 
	Regarding claim 14, Khorashadi et al. and Funk et al. teach the limitations as indicated above. Further, Khorashadi et al. teaches retrieving, by the one or more computing devices (see “system of components”, [0015], Fig. 1; [0027]-[0028]), previously obtained maps information (see “…the initial mobile device position may be estimated based on a prior estimated or determined mobile device position…”, [0069]).
	Regarding claim 15, Khorashadi et al. and Funk et al. teach the limitations as indicated above. Further, Khorashadi et al. teaches wherein the initial estimate comprises a plurality of approximate locations associated with the user device at a given time (see “…a plurality of position points…determining the mobile device location by selecting one position point of the plurality of position points…”, [0005]; [0011]).
	Regarding claim 16, Khorashadi et al. and Funk et al. teach the limitations as indicated above. Further, Khorashadi et al. teaches wherein each of the plurality of estimated locations of the user device is obtained from a different source (see “…any number of APs 110 and 135…the mobile device may receive signals from all of the Aps… he APs, which may be wireless APs (WAPs), may be any type of terrestrial radio transmitter used in conjunction with mobile device 105 and mobile network 130 including, for example, WiFi/WLAN APs, femtocell nodes or transceivers, pico cell nodes or transceivers, WiMAX node devices, beacons, WiFi base stations, Bluetooth transceivers, etc…”, [0031]-[0032] in light of [0045], Fig. 1 of the specification).
	Regarding claim 17, Khorashadi et al. teaches:
	one or more processors (see “one or more processors”, [0007]-[0008]; [0043]); and 
	one or more memory devices (see “a processor-readable non-transitory storage medium”, [0011]), the one or more memory devices storing computer-readable instructions that when executed by the one or more processors cause the one or more processors to perform operations (see “a processor-readable non-transitory storage medium according to the disclosure may include processor-readable instructions executable by one or more processors”, [0011]; [0043]), the operations comprising: 
	obtaining an initial estimate of a location of a user device (see “mobile device”, [0016], Fig. 2; see “determining a location of a mobile device…mobile device position is estimated from the AP location information”, [0025]-[0026]; [0031]);
	obtaining maps information corresponding to a geographic area at least partially surrounding the initial estimate of the location of the user device (see “a defined region…The defined region 120 may be any region having a defined boundary…the boundary may be a boundary define with reference to a map…”, [0027]-[0029]; [0044]; Fig. 1), the maps information including one or more physical boundaries located at least in part within the geographic area at least partially surrounding the initial estimate of the location of the user device (see “a defined region…The defined region 120 may be any region having a defined boundary…the boundary may be physical, for example, a wall or fence…the boundary may be a boundary define with reference to a map…”, [0027]-[0029]; [0044]; Fig. 1); 
	obtaining sensor data from one or more sensors provided within the user device (see “One or more signals from APs are received by a mobile device. The signals include information identifying the APs. AP location information…”, [0025]-[0029]; see “position estimation module 255”, [0037]-[0039]; [0069], [0071], [0074], [0087]);
	determining a set of permissible areas that can potentially include the user device, wherein the set of permissible areas is determined based at least in part on the one or more physical boundaries (see “The solution constraint may depend on the location and/or navigation application operating in the mobile device 105. For example, in the case of an indoor navigation application…the position point solution may be constrained to interior classified position points…in the case of an interior-exterior navigation application, such as an application used to route a user from inside a shopping mall to a location in a parking lot, the solution may be constrained to a certain combination of interior and exterior position points…The constraint…may exclude position points that may be accessible to AP signals but may be impossible or highly unlikely…By constraining the position point solution to exclude position points determined to be inaccessible, unlikely, or otherwise undesirable, accuracy can be improved…The APs 110 can be located inside the defined region 120, for example at various positions within a building, stadium, or amusement park. APs 110 may also be located in areas outside of the defined region 120, but affiliated with the defined region 120, for example, in a parking lot or garden…”, [0061]-[0064]; [0070]-[0078]) and at least in part on and at least in part on the sensor data (see “The position estimation module 255 may estimate an initial mobile device position or location…the initial mobile device position may be estimated based on a prior estimated or determined mobile device position and a known or estimated speed and direction of movement of the mobile device 105…Examples of parameters are…the speed of mobile device motion…the speed of mobile device motion…”, [0069]-[0070]; see “…the mobile device position may be estimated based on a prior estimated or determined mobile device position and a known or estimated speed and direction of movement of the mobile device…”, [0087]); 
	determining if any one or more portions of the initial estimate of the location of the user device conflict with the set of permissible areas that can potentially include the user device (see “The constraint on the position point solution may exclude position points that may be accessible to AP signals but may be impossible or highly unlikely position point solutions. For example, a mobile device location based on signal analysis without a classification constraint may locate a mobile device in a marsh, swamp, lake or other inaccessible region adjacent to a defined region 120. By constraining the position point solution to exclude position points determined to be inaccessible, unlikely, or otherwise undesirable, accuracy can be improved…”, [0063]); and
	revising the initial estimate to provide a revised estimate for the location of the user device based at least in part on the set of permissible areas (see [0061]-[0065], [0077; [0090]-[0091]; [0107]-[[0108]), by removing the one or more portions of the initial estimate that conflict with the set of permissible areas (see “The constraint on the position point solution may exclude position points that may be accessible to AP signals but may be impossible or highly unlikely position point solutions. For example, a mobile device location based on signal analysis without a classification constraint may locate a mobile device in a marsh, swamp, lake or other inaccessible region adjacent to a defined region 120. By constraining the position point solution to exclude position points determined to be inaccessible, unlikely, or otherwise undesirable, accuracy can be improved”, [0063]),  the revised estimate corresponding to positional coordinates of the user device (see “The solution constraint may depend on the location and/or navigation application operating in the mobile device 105. For example, in the case of an indoor navigation application…the position point solution may be constrained to interior classified position points…in the case of an interior-exterior navigation application, such as an application used to route a user from inside a shopping mall to a location in a parking lot, the solution may be constrained to a certain combination of interior and exterior position points…By constraining the position point solution to exclude position points determined to be inaccessible, unlikely, or otherwise undesirable, accuracy can be improved…The APs 110 can be located inside the defined region 120, for example at various positions within a building, stadium, or amusement park. APs 110 may also be located in areas outside of the defined region 120, but affiliated with the defined region 120, for example, in a parking lot or garden…”, [0061]-[0064]; [0090]-[0091]).
	Khorashadi et al. differs from the claimed invention in that it is silent regarding an estimated mode of travel of the user device based on the sensor data or determining a set of permissible areas based at least in part on the mode of travel.
	Funk et al. is related to “localizing a trackee at a location and mapping the location using sensor information” ([0001]) and teaches “localization and mapping is to compute the most probable location of a trackee using prior sensor and control values…Allothetic information may also be used to derive subject motion from measurements of the environment by converting information expressed in the space related to the idiothetic data…In order to build reliable maps and to navigate for long periods of time, the user track and map information may be combined…Typically, however, navigation and mapping systems may have access to pre-existing map data, which can include, for example, satellite or other aerial imagery, Geographic Information Systems ("GIS") shape files (including building outlines, roads), elevation maps…” ([0003]-[0007] elevation data) wherein “the mapping application may use sensor information from various sensors to identify transitions such as location transitions that indicate a trackee has moved from one location having certain characteristics to another location having different characteristics (such as inside a structure to outside a structure and vice versa) and speed transitions that indicate a trackee has moved from a slower speed such as walking to a faster speed such as being transported in a vehicle (and vice versa)...the mapping application may use different processing operations depending on whether the trackee is walking or riding in a vehicle…” ([0023] an estimated mode of travel of the user device based at least in part on the sensor data). Funk et al. teaches “The system may be adapted to locate, track, and/or monitor the status of personnel and/or assets in various indoor and outdoor locations or environments, in any number of various scenarios or applications, without limitation” ([0029]). 
	Thus, Khorashadi et al. teaches determining permissible areas based at least in part on physical boundaries and sensor data (e.g. known or estimated speed) and Funk et al. teaches determining an estimated mode of travel (e.g. walking, riding) based upon the sensor data (e.g. speed).  One of ordinary skill would recognize that a speed indicative of driving would not have the same permissible areas consistent with a speed indicative of driving, therefore it would have been obvious to incorporate a mode of travel indicated by speed into the determining of the permissible areas with a reasonable expectation that it would improve accuracy in determining the location.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the mode of travel teachings of Funk et al. in the techniques for determining a mobile device location in Khorashadi et al. to improve Khorashadi et al. with adjusting the revised location of the user device to include a mode of travel of the user device with a reasonable expectation that it would result in improving the accuracy of estimating the position of a mobile device.
	Regarding claim 18, Khorashadi et al. teaches:
	one or more location sensors to obtain an initial estimate of a location of a user device (see “One or more signals from APs are received by a mobile device. The signals include information identifying the APs. AP location information…”, [0025]-[0029]; see “position estimation module 255”, [0037]-[0039]; [0069], [0071], [0074], [0087]); 
	a maps application to obtain maps information corresponding to a geographic area at least partially surrounding the initial estimate of the location of the user device (see “a defined region…The defined region 120 may be any region having a defined boundary…the boundary may be a boundary define with reference to a map…”, [0027]-[0029]; [0044]; Fig. 1), the maps information including one or more physical boundaries located at least in part within the geographic area at least partially surrounding the initial estimate of the location of the user device (see “a defined region…The defined region 120 may be any region having a defined boundary…the boundary may be physical, for example, a wall or fence…the boundary may be a boundary define with reference to a map…”, [0027]-[0029]; [0044]; Fig. 1); 
	one or more device sensors configured to provide sensor data indicative of the location of the user device (see “One or more signals from APs are received by a mobile device. The signals include information identifying the APs. AP location information…”, [0025]-[0029]; see “position estimation module 255”, [0037]-[0039]; [0069], [0071], [0074], [0087]); and 
	one or more computing devices (see “one or more processors”, [0007]-[0008]; [0043]) to: 
		obtain sensor data from one or more location sensors (see “One or more signals from APs are received by a mobile device. The signals include information identifying the APs. AP location information…”, [0025]-[0029]; see “position estimation module 255”, [0037]-[0039]; [0069], [0071], [0074], [0087]; see “system of components”, [0015], Fig. 1; [0027]-[0028]);
		determine a set of permissible areas that can potentially include the user device, wherein the set of permissible areas is determined based at least in part on the one or more physical boundaries and the sensor data (see “The solution constraint may depend on the location and/or navigation application operating in the mobile device 105. For example, in the case of an indoor navigation application…the position point solution may be constrained to interior classified position points…in the case of an interior-exterior navigation application, such as an application used to route a user from inside a shopping mall to a location in a parking lot, the solution may be constrained to a certain combination of interior and exterior position points…By constraining the position point solution to exclude position points determined to be inaccessible, unlikely, or otherwise undesirable, accuracy can be improved…The APs 110 can be located inside the defined region 120, for example at various positions within a building, stadium, or amusement park. APs 110 may also be located in areas outside of the defined region 120, but affiliated with the defined region 120, for example, in a parking lot or garden…”, [0061]-[0064]; [0070]-[0078]); and 
		revise the initial estimate to provide a revised estimate for the location of the user device based at least in part on the set of permissible areas (see [0061]-[0065], [0077; [0090]-[0091]; [0107]-[[0108]), by removing the one or more portions of the initial estimate that conflict with the set of permissible areas (see “The constraint on the position point solution may exclude position points that may be accessible to AP signals but may be impossible or highly unlikely position point solutions. For example, a mobile device location based on signal analysis without a classification constraint may locate a mobile device in a marsh, swamp, lake or other inaccessible region adjacent to a defined region 120. By constraining the position point solution to exclude position points determined to be inaccessible, unlikely, or otherwise undesirable, accuracy can be improved”, [0063]),  the revised estimate corresponding to positional coordinates of the user device (see “The solution constraint may depend on the location and/or navigation application operating in the mobile device 105. For example, in the case of an indoor navigation application…the position point solution may be constrained to interior classified position points…in the case of an interior-exterior navigation application, such as an application used to route a user from inside a shopping mall to a location in a parking lot, the solution may be constrained to a certain combination of interior and exterior position points…By constraining the position point solution to exclude position points determined to be inaccessible, unlikely, or otherwise undesirable, accuracy can be improved…The APs 110 can be located inside the defined region 120, for example at various positions within a building, stadium, or amusement park. APs 110 may also be located in areas outside of the defined region 120, but affiliated with the defined region 120, for example, in a parking lot or garden…”, [0061]-[0064]; [0090]-[0091]).
	Khorashadi et al. differs from the claimed invention in that it is silent regarding an estimated mode of travel of the user device based on the sensor data or determining a set of permissible areas based at least in part on the mode of travel.
	Funk et al. is related to “localizing a trackee at a location and mapping the location using sensor information” ([0001]) and teaches “localization and mapping is to compute the most probable location of a trackee using prior sensor and control values…Allothetic information may also be used to derive subject motion from measurements of the environment by converting information expressed in the space related to the idiothetic data…In order to build reliable maps and to navigate for long periods of time, the user track and map information may be combined…Typically, however, navigation and mapping systems may have access to pre-existing map data, which can include, for example, satellite or other aerial imagery, Geographic Information Systems ("GIS") shape files (including building outlines, roads), elevation maps…” ([0003]-[0007] elevation data) wherein “the mapping application may use sensor information from various sensors to identify transitions such as location transitions that indicate a trackee has moved from one location having certain characteristics to another location having different characteristics (such as inside a structure to outside a structure and vice versa) and speed transitions that indicate a trackee has moved from a slower speed such as walking to a faster speed such as being transported in a vehicle (and vice versa)...the mapping application may use different processing operations depending on whether the trackee is walking or riding in a vehicle…” ([0023] an estimated mode of travel of the user device based at least in part on the sensor data). Funk et al. teaches “The system may be adapted to locate, track, and/or monitor the status of personnel and/or assets in various indoor and outdoor locations or environments, in any number of various scenarios or applications, without limitation” ([0029]). 
	Thus, Khorashadi et al. teaches determining permissible areas based at least in part on physical boundaries and sensor data (e.g. known or estimated speed) and Funk et al. teaches determining an estimated mode of travel (e.g. walking, riding) based upon the sensor data (e.g. speed).  One of ordinary skill would recognize that a speed indicative of driving would not have the same permissible areas consistent with a speed indicative of driving, therefore it would have been obvious to incorporate a mode of travel indicated by speed into the determining of the permissible areas with a reasonable expectation that it would improve accuracy in determining the location.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the mode of travel teachings of Funk et al. in the techniques for determining a mobile device location in Khorashadi et al. to improve Khorashadi et al. with adjusting the revised location of the user device to include a mode of travel of the user device with a reasonable expectation that it would result in improving the accuracy of estimating the position of a mobile device.
	Regarding claim 19, Khorashadi et al. and Funk et al. teach the limitations as indicated above. Further, Funk et al. teaches wherein the one or more device sensors comprise a barometer configured to measure atmospheric pressure, and wherein the revised estimate for the location of the user device includes an elevation position of the user device (see “…tracking system 110 may comprise…other sensors or devices 116 may acquire…environmental information (e.g., temperature, atmospheric pressure, background radiation, etc.), and/or other information…” ([0065] a barometer configured to measure atmospheric pressure). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the mode of travel teachings of Funk et al. in the techniques for determining a mobile device location in Khorashadi et al. to improve Khorashadi et al. with adjusting the revised location of the user device to include a mode of travel of the user device with a reasonable expectation that it would result in improving the accuracy of estimating the position of a mobile device.
	Regarding claim 20, Khorashadi et al. and Funk et al. teach the limitations as indicated above. Further, Khorashadi et al. teaches wherein the one or more device sensors comprise an audio sensor configured to obtain audio sensor data (see “…include one or more:…microphones, or any other suitable sensor…”, [0039]), and wherein the revised estimate for the location of the user device includes data indicative of whether the user device is inside a building or outside a building, based at least in part on the sensor data (see “…in the case of an interior-exterior navigation application, such as an application used to route a user from inside a shopping mall to a location in a parking lot, the solution may be constrained to a certain combination of interior and exterior position points…By constraining the position point solution to exclude position points determined to be inaccessible, unlikely, or otherwise undesirable, accuracy can be improved…The APs 110 can be located inside the defined region 120, for example at various positions within a building, stadium, or amusement park. APs 110 may also be located in areas outside of the defined region 120, but affiliated with the defined region 120, for example, in a parking lot or garden…”, [0061]-[0064]; [0070]-[0078]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khorashadi et al. in U.S. Patent Publication 2014/0236476 (see IDS filed 9 Apr 2019) and Funk et al. in U.S. Patent Publication 2013/0332064 (see IDS filed 1 Dec 2020) as applied to claim 2 above, and further in view of Mycek et al. in U.S. Patent Publication 2017/0064667 (see IDS filed 9 Apr 2019).
	Regarding claim 5, Khorashadi et al. and Funk et al. teach the limitations as indicated above. Further, Khorashadi et al. teaches sensor data from at least one of a sensor provided within the user device (see “…position point determination module 250, position estimation module 255…”, [0037]). Khorashadi et al. and Funk et al. differs from the claimed invention in that it is silent regarding sensor data from at least one of a motion sensor, an audio sensor, an image sensor, and a condition sensor.
	Mycek et al. teaches “An object tracking system can include beacons and tracking module. The object tracking method can include determining the location of a mobile device and determining the location of an object beacon” (Abstract; [0061]) wherein “the objects (to which the low-power beacons are attached) can be mobile” ([0006]; [0016]-[0018], [0028]; [0061]) and obtaining sensor data from at least one of a motion sensor, an audio sensor, an image sensor, and a condition sensor (see “…a set of sensors…include one or more: accelerometers, gyroscopes, temperature sensors, ambient light sensors, magnetometers, clocks, microphones, or any other suitable sensor…”, [0039]; [0049]). Mycek et al. teaches systems and methods for object tracking ([0008]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the sensor teachings of Mycek et al. in the techniques for determining a mobile device location in Khorashadi et al. and Funk et al. to improve Khorashadi et al. with a reasonable expectation that it would result in improving the accuracy of estimating the position of a mobile device. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Bandyopadhyay et al. in U.S. Patent Publication 2015/0285638 teaches “A location estimate that estimates a location of a trackee based on a subset of a set of measurements that is different from another subset of the set of measurements is determined by a localization and mapping module, where a landmark position of the landmark is determined based on the location estimate” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865